DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 02/01/2021. Claims 1-20 are presently pending and are presented for examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1030 and 1090 in Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a mission planning module" in claim 13 and “a vehicle control interface” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to Claim 13, the claim element “a vehicle control interface” is a series of limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least, ¶114, for “a vehicle control interface” of the Applicant's Specification). Therefore, claims 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to Claim 13, the claim element “a vehicle control interface” is a series of limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least, ¶114 for “a vehicle control interface” of the Applicant's Specification). Therefore, claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (preAIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a process as it recites (a method for controlling).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (generating… one or more wheel domain commands), and (converting the one or more wheel domain commands). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) transmitting…powertrain-executable engine domain control commands (2) of the vehicle. The instruction for transmitting the control commands is recited at a high level of generality (i.e., as a general means of transmitting…powertrain-executable engine domain control commands), and is similar to displaying information, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The vehicle environment is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101.
As per claims 2-12
These method claims further define the abstract ideas of the mental processes illustrated in claim 1, they do not recite any additional elements or other limitations that transform the determinations based on the vehicle’s gear setting, speed, or anticipated fuel consumption, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 13
Step 1: The claim is directed to a system as it recites (a system for controlling).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (process a plurality of waypoints), (generate a reference kinematic trajectory), and (generate… a plurality of commands). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) transmit the first plurality of commands (2) of the vehicle. The instruction to transmit the control commands is recited at a high level of generality (i.e., as a general means of transmit the first plurality of commands), and is similar to displaying information, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The vehicle environment is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 13 is not patent eligible under 35 U.S.C. § 101.
As per claims 14-19
These system claims further define the abstract ideas of the mental processes illustrated in claim 13, they do not recite any additional elements or other limitations that transform the determinations based on the vehicle’s gear setting, speed, or anticipated fuel consumption, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 20
Step 1: The claim is directed to a system as it recites (an apparatus for controlling).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (generating… a sequence of gear shifts), (generating… a blended smooth wheel domain fuel consumption map), (generating… one or more wheel domain commands), and (convert the one or more wheel domain commands). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) transmit…powertrain-executable engine domain control commands (2) of the vehicle. The instruction to transmit the control commands is recited at a high level of generality (i.e., as a general means to transmit…powertrain-executable engine domain control commands), and is similar to displaying information, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The vehicle environment is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 20 is not patent eligible under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Minamikawa et al., US-20120072065-A1, and in view of Naito et al., US-20200256460-A1, hereinafter referred to as Minamikawa and Naito. 
As per claim 1
Minamikawa discloses [a] method for controlling a vehicle, comprising: generating, based on performing an optimization on a blended smooth wheel domain fuel consumption map subject to a modified torque availability constraint, one or more wheel domain control commands (That is, the hybrid control portion 86 determines a target value of the overall speed ratio γT of the power transmitting system 10 , such that an operating point of the engine 8 (hereinafter referred to as “engine operating point”) moves along a highest-fuel-economy curve (fuel-economy map or relation) which is one example of performance curves of the engine 8 and is indicated by broken line in FIG. 9 and which is stored in the memory means 84 . The highest fuel-economy curve is obtained by experimentation so as to satisfy both of the desired operating efficiency and the highest fuel economy of the engine 8 in the continuously-variable shifting state, and is defined in a two-dimensional coordinate system defined by an axis of the engine speed NE and an axis of the engine torque TE …The hybrid control portion 86 controls the speed ratio γ 0 of the differential portion 11 , while taking account of the selected gear position of the automatic transmission portion 20 , so as to obtain the target value of the overall speed ratio γT, so that the overall speed ratio γT can be controlled within a predetermined range. - Minamikawa Fig 9 + ¶75); 
converting the one or more wheel domain control commands to one or more powertrain- executable engine domain control commands (a power transmitting portion in the form of an automatic transmission portion 20 disposed in a power transmitting path between the differential portion 11 and drive wheels 34 - Minamikawa Fig 7 + ¶38); and 
transmitting the one or more powertrain-executable engine domain control commands to a powertrain of the vehicle, the powertrain configured to operate a plurality of gears (a power transmitting portion in the form of an automatic transmission portion 20 disposed in a power transmitting path between the differential portion 11 and drive wheels 34, control the shifting actions of the automatic transmission portion 20 - Minamikawa Fig 7 & 8 + ¶38 & ¶70), 
wherein the modified torque availability constraint is based on applying a local affine approximation to a plurality of torque availability constraints, each of the torque availability constraints corresponding to each of the plurality of gears (relation (shifting lines or shifting map) of FIG. 8 between selected variables in the form of the vehicle speed V and the output torque TOUT of the automatic transmission portion 20 (or the accelerator pedal operation amount ACC), for example. This relation is stored in a memory portion in the form of memory means 84, and represents shift-up boundary lines (indicated by solid lines in FIG. 8) and shift-down boundary lines (indicated by one-dot chain lines in FIG. 8). - Minamikawa Fig 8 + ¶70).
Minamikawa does not disclose wherein the one or more powertrain-executable engine domain control commands enable the vehicle to track a reference kinematic trajectory associated with a vehicle speed driving plan within a predetermined tolerance.
However, Naito teaches wherein the one or more powertrain-executable engine domain control commands enable the vehicle to track a reference kinematic trajectory associated with a vehicle speed driving plan within a predetermined tolerance (Specifically, the driving control unit 91 automatically sets the target traveling state, on the basis of a variety of setting such as the destination input by the driver, fuel efficiency priority, the vehicle speed and the inter-vehicle distance, the own-vehicle position information based on the GPS signal Sgps, the map information such as road condition including a curve, gradient, altitude and legal speed limit, For example, in the case where the stepless transmission unit 18 operates as a stepless transmission and the whole of the composite transmission 40 operates as a stepless transmission, the hybrid control unit 93 , in consideration of an engine optimal fuel efficiency point and the like, controls the engine 14 and the generated electric power Wg of the first rotating machine MG 1 , so as to give the engine speed Ne and the engine torque Te for obtaining the engine power Pe that realizes the required driving power Prdem. Thereby, the hybrid control unit 93 executes the stepless gear shift control of the stepless transmission unit 18 , and changes the gear ratio γ0 of the stepless transmission unit 18 . As a result of this control, the gear ratio γt of the composite transmission 40 in the case of the operation as a stepless transmission is controlled. - Naito ¶71 & ¶77).
Minamikawa discloses a vehicle control system that conducts shifting control based on the vehicle’s speed and torque to improve fuel economy. Naito teaches a vehicle control system that conducts shifting control based on the vehicle’s speed and torque relative to its geospatial location to match a speed profile that improves fuel economy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minamikawa, a vehicle control system that conducts shifting control based on the vehicle’s speed and torque to improve fuel economy, with a vehicle control system that conducts shifting control based on the vehicle’s speed and torque relative to its geospatial location to match a speed profile that improves fuel economy, as taught by Naito, since a fully autonomous vehicle requires a navigational plan that accounts for factors affecting fuel economy, see Naito ¶4.
As per claim 2
Minamikawa further discloses wherein generating the one or more wheel domain control commands is further based on a plurality of control actuation demands comprising at least one of a throttle pedal position demand or an engine combustion torque demand, an engine brake torque demand, a gear position demand, and a foundation air brake pressure demand (the hybrid control portion 86 is basically arranged to control the throttle actuator 64 on the basis of the accelerator pedal operation amount - Minamikawa Fig 8 + ¶81).
As per claim 3
Minamikawa further discloses further comprising: receiving an input comprising the reference kinematic trajectory and a plurality of engine domain fuel consumption maps, wherein the blended smooth wheel domain fuel consumption map is derived as a weighted sum approximation of the plurality of engine domain fuel consumption maps, each engine domain fuel consumption map corresponding to each of the plurality of gears (relation (shifting lines or shifting map) of FIG. 8 between selected variables in the form of the vehicle speed V and the output torque TOUT of the automatic transmission portion 20 (or the accelerator pedal operation amount ACC ), for example. This relation is stored in a memory portion in the form of memory means 84, and represents shift-up boundary lines (indicated by solid lines in FIG. 8) and shift-down boundary lines (indicated by one-dot chain lines in FIG. 8)., That is, the hybrid control portion 86 determines a target value of the overall speed ratio γT of the power transmitting system 10 , such that an operating point of the engine 8 (hereinafter referred to as “engine operating point”) moves along a highest-fuel-economy curve (fuel-economy map or relation) which is one example of performance curves of the engine 8 and is indicated by broken line in FIG. 9 and which is stored in the memory means 84 . The highest fuel-economy curve is obtained by experimentation so as to satisfy both of the desired operating efficiency and the highest fuel economy of the engine 8 in the continuously-variable shifting state, and is defined in a two-dimensional coordinate system defined by an axis of the engine speed NE and an axis of the engine torque TE …The hybrid control portion 86 controls the speed ratio γ 0 of the differential portion 11 , while taking account of the selected gear position of the automatic transmission portion 20 , so as to obtain the target value of the overall speed ratio γT, so that the overall speed ratio γT can be controlled within a predetermined range. - Minamikawa Figs 8 & 9 + ¶70 & ¶75).
As per claim 4
Minamikawa further discloses wherein the one or more wheel domain control commands comprise wheel domain parameters (apply a wheel brake torque to the vehicle wheels…signals indicative of speeds of the wheels of the vehicle - Minamikawa Fig 4 + ¶60).
As per claim 5
Minamikawa further discloses wherein the wheel domain parameters comprise at least one of a wheel speed, a wheel drive torque, a wheel brake torque, a road grade angle, a longitudinal torque-acceleration response model, and a fuel consumption estimation model (signals indicative of speeds of the wheels of the vehicle - Minamikawa Fig 4 + ¶60).
As per claim 6
Minamikawa further discloses further comprising: determining an availability range for the wheel torque based on the local affine approximation over multiple wheel torque capacity curves over the wheel speed for a subset of the plurality of gears (relation (shifting lines or shifting map) of FIG. 8 between selected variables in the form of the vehicle speed V and the output torque TOUT of the automatic transmission portion 20 (or the accelerator pedal operation amount ACC ), for example. This relation is stored in a memory portion in the form of memory means 84 , and represents shift-up boundary lines (indicated by solid lines in FIG. 8) and shift-down boundary lines (indicated by one-dot chain lines in FIG. 8). - Minamikawa Fig 8 + ¶70).
As per claim 7
Minamikawa further discloses wherein the engine domain parameters comprise at least one of an engine speed, an engine flywheel torque, a foundation air brake pressure, a gear position, a transmission efficiency gain set, a clutch engagement status, a gear ratio set, and a final drive ratio (That is, the hybrid control portion 86 determines a target value of the overall speed ratio γT of the power transmitting system 10 , such that an operating point of the engine 8 (hereinafter referred to as “engine operating point”) moves along a highest-fuel-economy curve (fuel-economy map or relation) which is one example of performance curves of the engine 8 and is indicated by broken line in FIG. 9 and which is stored in the memory means 84 . The highest fuel-economy curve is obtained by experimentation so as to satisfy both of the desired operating efficiency and the highest fuel economy of the engine 8 in the continuously-variable shifting state, and is defined in a two-dimensional coordinate system defined by an axis of the engine speed NE and an axis of the engine torque TE …The hybrid control portion 86 controls the speed ratio γ 0 of the differential portion 11 , while taking account of the selected gear position of the automatic transmission portion 20 , so as to obtain the target value of the overall speed ratio γT, so that the overall speed ratio γT can be controlled within a predetermined range. - Minamikawa Fig 9 + ¶75).
As per claim 9
Minamikawa further discloses wherein the optimization on the blended smooth wheel domain fuel consumption map comprises a convex optimization (That is, the hybrid control portion 86 determines a target value of the overall speed ratio γT of the power transmitting system 10 , such that an operating point of the engine 8 (hereinafter referred to as “engine operating point”) moves along a highest-fuel-economy curve (fuel-economy map or relation) which is one example of performance curves of the engine 8 and is indicated by broken line in FIG. 9 and which is stored in the memory means 84 . The highest fuel-economy curve is obtained by experimentation so as to satisfy both of the desired operating efficiency and the highest fuel economy of the engine 8 in the continuously-variable shifting state, and is defined in a two-dimensional coordinate system defined by an axis of the engine speed NE and an axis of the engine torque TE …The hybrid control portion 86 controls the speed ratio γ 0 of the differential portion 11 , while taking account of the selected gear position of the automatic transmission portion 20 , so as to obtain the target value of the overall speed ratio γT, so that the overall speed ratio γT can be controlled within a predetermined range. - Minamikawa Fig 9 + ¶75).
As per claim 10
Minamikawa further discloses wherein the blended smooth wheel domain fuel consumption map is derived from a hybrid system comprising at least one continuous component corresponding to at least one gear of the plurality of gears and at least one discrete component corresponding to a gear shift from a first gear of the plurality of gears to a second gear of the plurality of gears (relation (shifting lines or shifting map) of FIG. 8 between selected variables in the form of the vehicle speed V and the output torque TOUT of the automatic transmission portion 20 (or the accelerator pedal operation amount ACC ), for example. This relation is stored in a memory portion in the form of memory means 84, and represents shift-up boundary lines (indicated by solid lines in FIG. 8) and shift-down boundary lines (indicated by one-dot chain lines in FIG. 8)., (fuel-economy map or relation) which is one example of performance curves of the engine 8 - Minamikawa Figs 8 & 9 + ¶70 & ¶75).
As per claim 11
Minamikawa further discloses wherein the converting comprises a transformation from an engine domain to a wheel domain (an operating speed NE of the engine 8 connected to the input shaft 14 - Minamikawa Figs 1 & 3 + ¶53).
As per claim 12
Minamikawa further discloses wherein the engine domain comprises a switching system and the wheel domain comprises a continuous system (That is, the hybrid control portion 86 determines a target value of the overall speed ratio γT of the power transmitting system 10 , such that an operating point of the engine 8 (hereinafter referred to as “engine operating point”) moves along a highest-fuel-economy curve (fuel-economy map or relation) which is one example of performance curves of the engine 8 and is indicated by broken line in FIG. 9 and which is stored in the memory means 84 . The highest fuel-economy curve is obtained by experimentation so as to satisfy both of the desired operating efficiency and the highest fuel economy of the engine 8 in the continuously-variable shifting state, and is defined in a two-dimensional coordinate system defined by an axis of the engine speed NE and an axis of the engine torque TE …The hybrid control portion 86 controls the speed ratio γ 0 of the differential portion 11 , while taking account of the selected gear position of the automatic transmission portion 20 , so as to obtain the target value of the overall speed ratio γT, so that the overall speed ratio γT can be controlled within a predetermined range. - Minamikawa Fig 9 + ¶75).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Minamikawa and Naito and further in view of Kao et al., US-20200089241-A1, hereinafter referred to as Kao.
As per claim 8
Minamikawa does not disclose wherein the vehicle is an autonomous vehicle is operating in a Society of Automotive Engineers (SAE) Level 4 (L4) automation mode.
However, Kao teaches wherein the vehicle is an autonomous vehicle is operating in a Society of Automotive Engineers (SAE) Level 4 (L4) automation mode (For purposes of this disclosure, “automated vehicles” and “autonomous vehicles” and “connected automated/autonomous vehicles” (CAVs) may be used synonymously and interchangeably to denote vehicles with partially assisted and/or fully autonomous driving capabilities, including any relevant vehicle platform that may be classified as a Society of Automotive Engineers (SAE) Level 2 , 3 , 4 or 5 vehicle. – Kao ¶6).
Minamikawa discloses a vehicle control system that conducts shifting control based on the vehicle’s speed and torque to improve fuel economy. Kao teaches an autonomous vehicle control system that utilizes the vehicle’s speed, and location to match a speed profile to optimize fuel economy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minamikawa, a vehicle control system that conducts shifting control based on the vehicle’s speed and torque to improve fuel economy, with an autonomous vehicle control system that utilizes the vehicle’s speed, and location to match a speed profile to optimize fuel economy, as taught by Kao, as a fully autonomous vehicle would be better able to match the speed profile to optimize fuel economy, see Kao ¶6.
Claims 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Naito.
As per claim 13
Naito discloses [a] system for controlling a vehicle, comprising: a mission planning module that configured to process a plurality of waypoints for the vehicle (Specifically, the driving control unit 91 automatically sets the target traveling state, on the basis of a variety of setting such as the destination input by the driver, fuel efficiency priority, the vehicle speed and the inter-vehicle distance, the own-vehicle position information based on the GPS signal Sgps, the map information such as road condition including a curve, gradient, altitude and legal speed limit - Naito Fig 1 + ¶71); 
a control decoupler configured to generate a reference kinematic trajectory for the vehicle that passes through each of the plurality of waypoints (Specifically, the driving control unit 91 automatically sets the target traveling state, on the basis of a variety of setting such as the destination input by the driver, fuel efficiency priority, the vehicle speed and the inter-vehicle distance, the own-vehicle position information based on the GPS signal Sgps, the map information such as road condition including a curve, gradient, altitude and legal speed limit - Naito Fig 1 + ¶71); 
a longitudinal dynamic model predictive control (MPC) controller configured to generate a first plurality of commands to enable the vehicle to follow a longitudinal component of the reference kinematic trajectory (Specifically, the driving control unit 91 automatically sets the target traveling state, on the basis of a variety of setting such as the destination input by the driver, fuel efficiency priority, the vehicle speed and the inter-vehicle distance, the own-vehicle position information based on the GPS signal Sgps, the map information such as road condition including a curve, gradient, altitude and legal speed limit, For example, in the case where the stepless transmission unit 18 operates as a stepless transmission and the whole of the composite transmission 40 operates as a stepless transmission, the hybrid control unit 93 , in consideration of an engine optimal fuel efficiency point and the like, controls the engine 14 and the generated electric power Wg of the first rotating machine MG 1 , so as to give the engine speed Ne and the engine torque Te for obtaining the engine power Pe that realizes the required driving power Prdem. Thereby, the hybrid control unit 93 executes the stepless gear shift control of the stepless transmission unit 18, and changes the gear ratio γ0 of the stepless transmission unit 18. As a result of this control, the gear ratio γt of the composite transmission 40 in the case of the operation as a stepless transmission is controlled. - Naito Fig 1 + ¶71 & ¶77 – Examiner reasons that since the speed profile combines vehicular movement in three axes, the independent longitudinal and lateral model data are taught by the series of altitude, gradient, and curvature data); 
a lateral dynamic controller configured to generate a second plurality of commands to enable the vehicle to follow a lateral component of the reference kinematic trajectory (Specifically, the driving control unit 91 automatically sets the target traveling state, on the basis of a variety of setting such as the destination input by the driver, fuel efficiency priority, the vehicle speed and the inter-vehicle distance, the own-vehicle position information based on the GPS signal Sgps, the map information such as road condition including a curve, gradient, altitude and legal speed limit, For example, in the case where the stepless transmission unit 18 operates as a stepless transmission and the whole of the composite transmission 40 operates as a stepless transmission, the hybrid control unit 93 , in consideration of an engine optimal fuel efficiency point and the like, controls the engine 14 and the generated electric power Wg of the first rotating machine MG 1 , so as to give the engine speed Ne and the engine torque Te for obtaining the engine power Pe that realizes the required driving power Prdem. Thereby, the hybrid control unit 93 executes the stepless gear shift control of the stepless transmission unit 18, and changes the gear ratio γ0 of the stepless transmission unit 18. As a result of this control, the gear ratio γt of the composite transmission 40 in the case of the operation as a stepless transmission is controlled. - Naito Fig 1 + ¶71 & ¶77 – Examiner reasons that since the speed profile combines vehicular movement in three axes, the independent longitudinal and lateral model data are taught by the series of altitude, gradient, and curvature data); 
a vehicle control interface configured to transmit the first plurality of commands and the second plurality of commands to one or more braking components, one or more powertrain components, or one or more steering components of the vehicle, wherein a first set of computations for generating of the first plurality of commands is independent of a second set of computations for generating the second plurality of commands (Specifically, the driving control unit 91 automatically sets the target traveling state, on the basis of a variety of setting such as the destination input by the driver, fuel efficiency priority, the vehicle speed and the inter-vehicle distance, the own-vehicle position information based on the GPS signal Sgps, the map information such as road condition including a curve, gradient, altitude and legal speed limit, For example, in the case where the stepless transmission unit 18 operates as a stepless transmission and the whole of the composite transmission 40 operates as a stepless transmission, the hybrid control unit 93 , in consideration of an engine optimal fuel efficiency point and the like, controls the engine 14 and the generated electric power Wg of the first rotating machine MG 1 , so as to give the engine speed Ne and the engine torque Te for obtaining the engine power Pe that realizes the required driving power Prdem. Thereby, the hybrid control unit 93 executes the stepless gear shift control of the stepless transmission unit 18, and changes the gear ratio γ0 of the stepless transmission unit 18. As a result of this control, the gear ratio γt of the composite transmission 40 in the case of the operation as a stepless transmission is controlled. - Naito Fig 1 + ¶71 & ¶77 – Examiner reasons that since the speed profile combines vehicular movement in three axes, the independent longitudinal and lateral model data are taught by the series of altitude, gradient, and curvature data).
Naito suggests but does not expressly disclose a longitudinal dynamic model predictive control (MPC) controller configured to generate a first plurality of commands to enable the vehicle to follow a longitudinal component of the reference kinematic trajectory; a lateral dynamic controller configured to generate a second plurality of commands to enable the vehicle to follow a lateral component of the reference kinematic trajectory; Naito does teach that these controllers generate longitudinal and lateral components of a reference kinematic trajectory, based on Figure 1 and paragraphs 71 and 77. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Naito that teaches those controllers that generate longitudinal and lateral components of a reference kinematic trajectory because the curvature and speed values for each position correspond to each a series of lateral and longitudinal data points needed to create a speed profile to optimize fuel economy.
As per claim 14
Naito further discloses wherein the reference kinematic trajectory comprises a lateral speed reference trajectory and a longitudinal speed reference trajectory that are derived based on the vehicle passing through each of the plurality of waypoints being a time critical mission (Specifically, the driving control unit 91 automatically sets the target traveling state, on the basis of a variety of setting such as the destination input by the driver, fuel efficiency priority, the vehicle speed and the inter-vehicle distance, the own-vehicle position information based on the GPS signal Sgps, the map information such as road condition including a curve, gradient, altitude and legal speed limit, For example, in the case where the stepless transmission unit 18 operates as a stepless transmission and the whole of the composite transmission 40 operates as a stepless transmission, the hybrid control unit 93 , in consideration of an engine optimal fuel efficiency point and the like, controls the engine 14 and the generated electric power Wg of the first rotating machine MG 1 , so as to give the engine speed Ne and the engine torque Te for obtaining the engine power Pe that realizes the required driving power Prdem. Thereby, the hybrid control unit 93 executes the stepless gear shift control of the stepless transmission unit 18, and changes the gear ratio γ0 of the stepless transmission unit 18. As a result of this control, the gear ratio γt of the composite transmission 40 in the case of the operation as a stepless transmission is controlled. - Naito Fig 1 + ¶71 & ¶77 – Examiner reasons that since the speed profile combines vehicular movement in three axes, the independent longitudinal and lateral model data are taught by the series of altitude, gradient, and curvature data).
As per claim 15
Naito further discloses wherein the first plurality of commands comprises one or more of an estimated gear sequence, an engine combustion torque solution, an engine brake torque solution, and a foundation brake air pressure solution (an engine torque Te that is an output torque of the engine 14 is controlled, (for example, an engine control command signal Se for controlling the engine 14 , a rotating machine control command signal Smg for controlling each of the first rotating machine MG 1 and the second rotating machine MG 2 , a hydraulic control command signal Sat for controlling the operation state of the engagement device CB, the communication signal Scorn, a brake control command signal Sbra for controlling the braking torque of the wheel brake - Naito Figs 1 & 4 + ¶34 & ¶63).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Naito, as per claim 13, and further in view of Kao.
As per claim 16
Naito does not disclose wherein the vehicle is an autonomous vehicle is operating in a Society of Automotive Engineers (SAE) Level 4 (L4) automation mode, and wherein a time horizon of the plurality of waypoints is based on a perception module and a planning module on the SAE L4 automation mode.
However, Kao teaches wherein the vehicle is an autonomous vehicle is operating in a Society of Automotive Engineers (SAE) Level 4 (L4) automation mode, and wherein a time horizon of the plurality of waypoints is based on a perception module and a planning module on the SAE L4 automation mode (For purposes of this disclosure, “automated vehicles” and “autonomous vehicles” and “connected automated/autonomous vehicles” (CAVs) may be used synonymously and interchangeably to denote vehicles with partially assisted and/or fully autonomous driving capabilities, including any relevant vehicle platform that may be classified as a Society of Automotive Engineers (SAE) Level 2 , 3 , 4 or 5 vehicle., a geospatial query to identify a plurality of candidate routes for traversing from the vehicle origin to the vehicle destination; receiving, e.g., via the resident vehicle controller from the map database – Kao ¶6 & ¶9).
Naito discloses a vehicle control system that conducts shifting control based on the vehicle’s speed and torque relative to its geospatial location to match a speed profile that improves fuel economy. Kao teaches an autonomous vehicle control system that utilizes the vehicle’s speed, and location to match a speed profile to optimize fuel economy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naito, a vehicle control system that conducts shifting control based on the vehicle’s speed and torque relative to its geospatial location to match a speed profile that improves fuel economy, with an autonomous vehicle control system that utilizes the vehicle’s speed, and location to match a speed profile to optimize fuel economy, as taught by Kao, as a fully autonomous vehicle would be better able to match the speed profile to optimize fuel economy, see Kao ¶6.
Claims 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Naito, as per claim 13, and further in view of Hammarberg et al., US-20200269845-A1, hereinafter referred to as Hammarberg.
As per claim 17
Naito does not explicitly disclose wherein generating the first plurality of commands comprises: generating, based on a plurality of gear usage weights corresponding to a sequence of gear shifts for a plurality of gears, a blended smooth wheel domain fuel consumption map as a weighted sum approximation of a plurality of engine domain fuel consumption maps, each of the plurality of engine domain fuel consumption maps corresponding to each of the plurality of gears, and the sequence of gear shifts enabling the vehicle to track a reference kinematic trajectory within a predetermined tolerance; and generating, based on performing an optimization on the blended smooth wheel domain fuel consumption map, the second plurality of control commands.
However, Hammarberg teaches wherein generating the first plurality of commands comprises: generating, based on a plurality of gear usage weights corresponding to a sequence of gear shifts for a plurality of gears, a blended smooth wheel domain fuel consumption map as a weighted sum approximation of a plurality of engine domain fuel consumption maps, each of the plurality of engine domain fuel consumption maps corresponding to each of the plurality of gears, and the sequence of gear shifts enabling the vehicle to track a reference kinematic trajectory within a predetermined tolerance; and generating, based on performing an optimization on the blended smooth wheel domain fuel consumption map, the second plurality of control commands (PPW module 140 determines a weighted propulsion parameter 138 (also referred to as a composite propulsion parameter 138) based on the weights for the respective pedal maps 126 and the value of the propulsion parameters for each of the pedal maps. For example, when the propulsion parameter includes a traction force request, PPW module 140 may determine a weighted or composite traction force request based on the weighted traction force requests for each respective pedal map 126., For example, PPW module 140 may determine weighted propulsion parameters (e.g., traction force request) 136A-136F for each respective gear of transmission 114 based on the respective pedal maps 126 and weights 134 (e.g., by multiplying the value of the propulsion parameter as output by pedal maps 126 and the respective weights). – Hammarberg Fig 3C + ¶50 & ¶53).
Naito discloses a vehicle control system that conducts shifting control based on the vehicle’s speed and torque relative to its geospatial location to match a speed profile that improves fuel economy. Hammarberg teaches a vehicle control system that determines the appropriate shifting actions based on weights resulting from the vehicle’s acceleration, torque, and traction force requests, to optimize fuel economy. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naito, a vehicle control system that conducts shifting control based on the vehicle’s speed and torque relative to its geospatial location to match a speed profile that improves fuel economy, with a vehicle control system that determines the appropriate shifting actions based on weights resulting from the vehicle’s acceleration, torque, and traction force requests, to optimize fuel economy, as taught by Hammarberg, to determine the optimum engine torque, see Hammarberg ¶19 and ¶39.
As per claim 18
Naito does not explicitly disclose wherein each of the plurality of gear usage weights are based on a speed range and a probability for a corresponding gear of the plurality of gears.
However, Hammarberg teaches wherein each of the plurality of gear usage weights are based on a speed range and a probability for a corresponding gear of the plurality of gears (PPW module 140 determines a weighted propulsion parameter 138 (also referred to as a composite propulsion parameter 138) based on the weights for the respective pedal maps 126 and the value of the propulsion parameters for each of the pedal maps. For example, when the propulsion parameter includes a traction force request, PPW module 140 may determine a weighted or composite traction force request based on the weighted traction force requests for each respective pedal map 126., For example, PPW module 140 may determine weighted propulsion parameters (e.g., traction force request) 136A-136F for each respective gear of transmission 114 based on the respective pedal maps 126 and weights 134 (e.g., by multiplying the value of the propulsion parameter as output by pedal maps 126 and the respective weights). – Hammarberg Fig 3C + ¶50 & ¶53).
Naito discloses a vehicle control system that conducts shifting control based on the vehicle’s speed and torque relative to its geospatial location to match a speed profile that improves fuel economy. Hammarberg teaches a vehicle control system that determines the appropriate shifting actions based on weights resulting from the vehicle’s acceleration, torque, and traction force requests, to optimize fuel economy. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naito, a vehicle control system that conducts shifting control based on the vehicle’s speed and torque relative to its geospatial location to match a speed profile that improves fuel economy, with a vehicle control system that determines the appropriate shifting actions based on weights resulting from the vehicle’s acceleration, torque, and traction force requests, to optimize fuel economy, as taught by Hammarberg, to determine the optimum engine torque, see Hammarberg ¶19 and ¶39.
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Naito and Hammarberg, as per claim 17, and further in view of Sugiyama et al., US-20160304080-A1, hereinafter referred to as Sugiyama.
As per claim 19
Naito does not disclose wherein the optimization on the blended smooth wheel domain fuel consumption map comprises a quadratic programming (QP) optimization.
However, Sugiyama teaches wherein the optimization on the blended smooth wheel domain fuel consumption map comprises a quadratic programming (QP) optimization (The optimization process is to set such target vehicle speed and traveling mode that minimize the fuel consumption as the objective function on the basis of the above-described constraint conditions. As a technique for optimization, any one of a dynamic programming, a quadratic programming, a genetic algorithm, and the like may be used only if the combination of the target vehicle speed and the traveling mode can be set. Hereafter, as an exemplary technique, a case using the genetic algorithm will be described – Sugiyama ¶61).
Naito discloses a vehicle control system that conducts shifting control based on the vehicle’s speed and torque relative to its geospatial location to match a speed profile that improves fuel economy. Sugiyama teaches a vehicle energy management system that accounts for the vehicle’s speed, location, speed profile, to optimize fuel economy using a quadratic programming algorithm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naito, a vehicle control system that conducts shifting control based on the vehicle’s speed and torque relative to its geospatial location to match a speed profile that improves fuel economy, with a vehicle energy management system that accounts for the vehicle’s speed, location, speed profile, to optimize fuel economy using a quadratic programming algorithm, as taught by Sugiyama, to generate the vehicle controls to optimize fuel economy, see Sugiyama ¶76 and ¶110.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Minamikawa and in view of Naito, and Hammarberg.
As per claim 20
Minamikawa discloses [a]n apparatus for controlling a vehicle, comprising: a processor configured to (an electronic control device 80 provided to control the power transmitting system 10 - Minamikawa Fig 4 + ¶59): 
a blended smooth wheel domain fuel consumption map as a weighted sum approximation of a plurality of engine domain fuel consumption maps, each of the plurality of engine domain fuel consumption maps corresponding to each of the plurality of gears (relation (shifting lines or shifting map) of FIG. 8 between selected variables in the form of the vehicle speed V and the output torque TOUT of the automatic transmission portion 20 (or the accelerator pedal operation amount ACC ), for example. This relation is stored in a memory portion in the form of memory means 84, and represents shift-up boundary lines (indicated by solid lines in FIG. 8) and shift-down boundary lines (indicated by one-dot chain lines in FIG. 8)., That is, the hybrid control portion 86 determines a target value of the overall speed ratio γT of the power transmitting system 10 , such that an operating point of the engine 8 (hereinafter referred to as “engine operating point”) moves along a highest-fuel-economy curve (fuel-economy map or relation) which is one example of performance curves of the engine 8 and is indicated by broken line in FIG. 9 and which is stored in the memory means 84 . The highest fuel-economy curve is obtained by experimentation so as to satisfy both of the desired operating efficiency and the highest fuel economy of the engine 8 in the continuously-variable shifting state, and is defined in a two-dimensional coordinate system defined by an axis of the engine speed NE and an axis of the engine torque TE …The hybrid control portion 86 controls the speed ratio γ 0 of the differential portion 11 , while taking account of the selected gear position of the automatic transmission portion 20 , so as to obtain the target value of the overall speed ratio γT, so that the overall speed ratio γT can be controlled within a predetermined range. - Minamikawa Figs 8 & 9 + ¶70 & ¶75); 
generate, based on performing an optimization on the blended smooth wheel domain fuel consumption map subject to a torque availability constraint, one or more wheel domain control commands, wherein the torque availability constraint is generated using a local affine approximation, and wherein the optimization is based on a model predictive control (MPC) framework that generates the one or more control commands for a current time and a finite time-horizon subsequent to the current time (relation (shifting lines or shifting map) of FIG. 8 between selected variables in the form of the vehicle speed V and the output torque TOUT of the automatic transmission portion 20 (or the accelerator pedal operation amount ACC ), for example. This relation is stored in a memory portion in the form of memory means 84 , and represents shift-up boundary lines (indicated by solid lines in FIG. 8) and shift-down boundary lines (indicated by one-dot chain lines in FIG. 8). - Minamikawa Fig 8 + ¶70); 
convert the one or more wheel domain control commands to one or more powertrain-executable engine domain control commands (a power transmitting portion in the form of an automatic transmission portion 20 disposed in a power transmitting path between the differential portion 11 and drive wheels 34 - Minamikawa Fig 7 + ¶38); and 
transmit the one or more powertrain-executable engine domain control commands to a powertrain of the vehicle, wherein the powertrain is configured to operate the plurality of gears (a power transmitting portion in the form of an automatic transmission portion 20 disposed in a power transmitting path between the differential portion 11 and drive wheels 34, control the shifting actions of the automatic transmission portion 20 - Minamikawa Fig 7 & 8 + ¶38 & ¶70).
Minamikawa does not disclose generate, based on a vehicle speed driving plan, a sequence of gear shifts for a plurality of gears and a plurality of gear usage weights; wherein the sequence of gear shifts enables the vehicle to track a reference kinematic trajectory associated with the vehicle speed driving plan within a predetermined tolerance; generate, based on the plurality of gear usage weights.
However, Naito teaches wherein the sequence of gear shifts enables the vehicle to track a reference kinematic trajectory associated with the vehicle speed driving plan within a predetermined tolerance (Specifically, the driving control unit 91 automatically sets the target traveling state, on the basis of a variety of setting such as the destination input by the driver, fuel efficiency priority, the vehicle speed and the inter-vehicle distance, the own-vehicle position information based on the GPS signal Sgps, the map information such as road condition including a curve, gradient, altitude and legal speed limit, For example, in the case where the stepless transmission unit 18 operates as a stepless transmission and the whole of the composite transmission 40 operates as a stepless transmission, the hybrid control unit 93 , in consideration of an engine optimal fuel efficiency point and the like, controls the engine 14 and the generated electric power Wg of the first rotating machine MG 1 , so as to give the engine speed Ne and the engine torque Te for obtaining the engine power Pe that realizes the required driving power Prdem. Thereby, the hybrid control unit 93 executes the stepless gear shift control of the stepless transmission unit 18 , and changes the gear ratio γ0 of the stepless transmission unit 18 . As a result of this control, the gear ratio γt of the composite transmission 40 in the case of the operation as a stepless transmission is controlled. - Naito ¶71 & ¶77).
Minamikawa discloses a vehicle control system that conducts shifting control based on the vehicle’s speed and torque to improve fuel economy. Naito teaches a vehicle control system that conducts shifting control based on the vehicle’s speed and torque relative to its geospatial location to match a speed profile that improves fuel economy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minamikawa, a vehicle control system that conducts shifting control based on the vehicle’s speed and torque to improve fuel economy, with a vehicle control system that conducts shifting control based on the vehicle’s speed and torque relative to its geospatial location to match a speed profile that improves fuel economy, as taught by Naito, since a fully autonomous vehicle requires a navigational plan that accounts for factors affecting fuel economy, see Naito ¶4.
However, Hammarberg teaches generate, based on a vehicle speed driving plan, a sequence of gear shifts for a plurality of gears and a plurality of gear usage weights; generate, based on the plurality of gear usage weights (PPW module 140 determines a weighted propulsion parameter 138 (also referred to as a composite propulsion parameter 138) based on the weights for the respective pedal maps 126 and the value of the propulsion parameters for each of the pedal maps. For example, when the propulsion parameter includes a traction force request, PPW module 140 may determine a weighted or composite traction force request based on the weighted traction force requests for each respective pedal map 126., For example, PPW module 140 may determine weighted propulsion parameters (e.g., traction force request) 136A-136F for each respective gear of transmission 114 based on the respective pedal maps 126 and weights 134 (e.g., by multiplying the value of the propulsion parameter as output by pedal maps 126 and the respective weights). – Hammarberg Fig 3C + ¶50 & ¶53).
Minamikawa discloses a vehicle control system that conducts shifting control based on the vehicle’s speed and torque to improve fuel economy. Hammarberg teaches a vehicle control system that determines the appropriate shifting actions based on weights resulting from the vehicle’s acceleration, torque, and traction force requests, to optimize fuel economy. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minamikawa, a vehicle control system that conducts shifting control based on the vehicle’s speed and torque to improve fuel economy, with a vehicle control system that determines the appropriate shifting actions based on weights resulting from the vehicle’s acceleration, torque, and traction force requests, to optimize fuel economy, as taught by Hammarberg, to determine the optimum engine torque, see Hammarberg ¶19 and ¶39.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668